UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4829


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SAID OMARI,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-01254-TLW-1)


Submitted:    August 4, 2010                 Decided:   August 16, 2010


Before GREGORY, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William I. Diggs, THE LAW FIRM OF WILLIAM I. DIGGS, Myrtle
Beach, South Carolina, for Appellant.    Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Said Omari pled guilty pursuant to a plea agreement to

conspiracy to possess with intent to distribute heroin, ecstasy,

and 500 grams or more of cocaine, in violation of 21 U.S.C.

§ 846 (2006) (“Count One”), and possession of a firearm during

and in relation to a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(1)(A) (2006) (“Count Three”).                              The district

court      sentenced    Omari    to    seventy-two         months’       imprisonment        on

Count One and sixty months’ imprisonment on Count Three, to be

served consecutively.           Omari’s sentence fell within his advisory

guidelines range.           Omari timely noted his appeal.

              On     appeal,    counsel      for        Omari    has     filed      a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967).                                  In his

Anders brief, counsel suggests that the district court erred in

denying his request for a variance sentence. *                        We affirm.

              This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                                 Gall v.

United States, 552 U.S. 38, 41 (2007); United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).                      In reviewing a sentence, we

must       first    ensure     that    the       district        court        committed      no

procedural         error.      Gall,   552       U.S.    at     51.      If    we   find     no


       *
       Omari, informed of his right to file a pro se supplemental
brief, has not done so.



                                             2
procedural            error,           we      then       consider            the      substantive

reasonableness of the sentence.                         Id.     We presume that a sentence

within   a   properly             calculated        guidelines        range     is     reasonable.

See United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

             “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United   States        v.        Carter,      564     F.3d    325,      328    (4th    Cir.     2009)

(internal quotation marks and emphasis omitted).                                    Accordingly, a

sentencing court must apply the relevant 18 U.S.C. § 3553(a)

(2006)   factors            to       the    particular        facts      presented       and       must

“‘state in open court’” the particular reasons that support its

chosen   sentence.                Id.       (quoting     18     U.S.C.    § 3553(c)         (2006)).

To   meet this requirement, the district court must set forth

enough     to     show           a    reasoned          basis     for     its       decision        and

consideration          of    the        parties’        arguments.        Id.         “‘Where       the

defendant        or     prosecutor            presents          nonfrivolous          reasons       for

imposing     a    different             sentence’        than     that    set       forth    in    the

advisory Guidelines, a district judge should address the party’s

arguments and ‘explain why he has rejected those arguments.’”

Id. (quoting Rita v. United States, 551 U.S. 338, 357 (2007)).

Failure to do so constitutes procedural error.                                 United States v.

Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).

             We       have       reviewed       the     record     and    conclude          that    the

district court did not commit procedural error in sentencing

                                                    3
Omari.          Additionally,     Omari’s              sentence     is      substantively

reasonable, as it falls within his advisory guidelines range,

and the record does not rebut the presumption of reasonableness

that this court applies to such a sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Omari’s conviction and sentence.                            This court

requires that counsel inform Omari, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Omari requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Omari.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             4